Title: From George Washington to Marinus Willett, 18 December 1782
From: Washington, George
To: Willett, Marinus


                        
                            Dear Sir,
                            Newburgh 18th Decr 1782
                        
                        Your letter of the 29th Ulto from Albany, came safe to my hands. I am glad to find you enter so readily into a
                            measure which appears very practicable in my eyes, provided the Troops for the Enterprise can be properly accomodated.
                        I have again written to the Secretary at War respecting Clothing for the York State Troops, and desired Colo.
                            Tilghman, who left this on Sunday last for Philadelphia to enforce it, not only on him, but on
                            the Clothier General also; that, if it can be had, it may be sent up without delay. From the Deputy Clothiers Store at
                            this place, I could furnish Vests and Woolen hose enough for the State Troops—and Woolen Caps, Socks, and Mitts
                            sufficient for the whole party.
                        Indian Shoes, or Moccasons, I must depend upon you to procure—as also the Snow Shoes, of which I do not see
                            the necessity for each Mans having a pair tho’ some may be indispensably necessary—I well remember to
                            have directed (two years ago) a number of Snow Shoes to be made; and if I mistake not it was done; but
                            I do not suppose any dependence is to be had on them at this time. It may not be amiss however to enquire of General
                            Schuyler (to whom I think I wrote on the Subject) the Qr Master—or any other who may be likely to give information,
                            whether they are are yet in being.
                        To provide & carry Scaling Ladders from the Settlement would at once announce your design, & more
                            than probably defeat the Enterprise—at any rate they would be troublesome to transport, & must impede the rapidity
                            of your movements, on which every thing depends. it appears to me therefore that the attempt would be improper, and that
                            the difficulty may be surmounted by carrying a few Tools (to wit Axes, Saws, Augers & a Gouge) with which, at a
                            convenient time and place, a sufficient number of Ladders might soon & easily be made.
                        The mode you propose for obtaining the Sleighs, & Assembling the Troops,
                            I approve of preferably to the Qr Masters having any Agency in the business
                            as I do of the time named for the execution if the Clothing can be got to you in
                                Season, but having doubts on this head I should be glad to know to how late a
                                period the Expedition can be delayed with safety, on Acct of the Ice on the Oneida Lake—&
                            goodness of the Sleighing.
                        If there is a necessity for a Party to preceed the Sleighs a day or two, to mark
                            the Rout, it ought to consist of picked men of tried fidility; & even then, the chance of discovery is greater
                            than it otherwise wd be.
                        The strength of your Party should be proportioned to that of the Garrison you attempt, for which reason every possible means should be used to obtain the most accurate
                            acct of it—If you have men to set the enemy at defiance, in case of their discovering you previous to the Assault—or
                            Miscarriage therein, it is all that is necessary—more than these would render your movements unwieldy  &
                                slow—consequently more liable to discovery in your preparation and on the
                            March.
                        
                            I should be glad to hear from you again on this head by some safe conveyance;
                                and if matters can be properly prepared for the Enterprise, &
                            nothing more than I know of at this time to hinder it, I will be at Albany when
                            you March, that I may be at hand to remove difficulties if any should occur. with great esteem and regard I am
                            Dr Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                        
                            P.S. It will be essentially necessary to fix your Eyes upon some one or more persons (deserters or
                                otherwise) who have been in and are well acquainted with the Enemies works—and seize them at the moment they are
                                wanted that you may have them as guides.
                        
                        
                            G.W.

                        
                    Words in square brackets are taken from the draft as part of the ALS is mutilated.